DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
According to the amendment filed on July 20, 2021, claims 1, 14, 18 and 20 were amended, and claims 2, 9, 10, 13 and 15-17 were cancelled. Currently, claims 1, 3-8, 11, 12, 14 and 18-20 are pending in this application.
Response to Arguments
Applicant’s arguments with respect to claims 1 and 18, which were amended, have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Claim Objections
Claim 5 is objected to because of the following informalities:  claim 5, which is dependent on claim 1, recites the same limitations as in claim 1.  Appropriate correction is required.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 1, 3-8, 11, 12, 14 and 18 are rejected under 35 U.S.C. 103 as being unpatentable over Cho (US 2018/0247992) in view of Choi et al. (Choi, US 2018/0083210) and Lee et al. (Lee, US 2016/0181345).
Re claims 1 and 18: As shown in Fig. 1, Cho discloses a liquid crystal display device (paragraphs 3, 133 and 134) comprising a liquid crystal display substrate 100, wherein the liquid crystal display substrate comprises:
a plurality of pixel units PX, a driving circuit 300, a conductive layer 180 and a flexible substrate 110, wherein the pixel units PX are connected with the driving circuit 300 by means of the conductive layer 180, and the driving circuit 300 is configured to drive the plurality of pixel units to display images (paragraphs 51-53, 62 and 63);
the flexible substrate 110 is in a bent state, the conductive layer 180 is outside a bending position BR of the flexible substrate 110, and the driving circuit 300 and the plurality of pixel units PX are respectively on two opposite sides of the flexible substrate 110 in the bent state (Figs. 3 and 5A); and
wherein the liquid crystal display substrate further comprises a second buffer layer 130 on a side, which is away from the flexible substrate 110, of the conductive layer 180, and an orthographic projection of the second buffer layer 130 on the flexible substrate 110 covers an orthographic projection of the conductive layer 180 on the flexible substrate 110 (Fig. 5A); and
wherein at least one through hole HL is arranged in the conductive layer 180 at a bending region BR, a bottom of the through hole HL is in contact with the flexible substrate 110 (paragraph 54 and Figs. 6-12), and both the flexible substrate 110 and the conductive layer 180 are bent in the bending region BR (Fig. 5A); and
wherein the liquid crystal display substrate further comprises a first base substrate 421 and a second base substrate 422; when the flexible substrate 110 is in a non-bent state, an orthographic projection of the second base substrate 422 on the flexible substrate 110 in a second direction D3 covers an orthographic projection of the driving circuit 300 on the flexible substrate 110 in the second direction D3; and a gap is located between the first base substrate 421 and the second base substrate 422 and corresponds to a position of the bending region BR (Fig. 2). 

Cho does not disclose that the liquid crystal display substrate further comprises a first buffer layer, wherein the third buffer layer and the first buffer layer are of an integral structure and are both made of foam; the first buffer layer is on a target surface, which is away from the conductive layer, of the flexible substrate and covers a portion of the target surface in a bending region, and the flexible substrate is bent in the bending region.
As shown in Figs. 2, Choi discloses a display substrate comprising a conductive layer 205, a flexible substrate 110 supported by a supporting member 520, and a first buffer layer 525 (in bending region BA) and a third buffer 525 (in PA and SA regions) (paragraphs 56-59), wherein the third buffer layer 525 (in SA region) and the first buffer layer 525 (in BA region) are of an integral structure, the first buffer layer 525 is on a target surface of a side, which is away from the conductive layer 205, of the flexible substrate 110, and covers a portion, which is in the bending region BA, of the target surface, and the flexible substrate 110 is bent in a bending region BA. 
Accordingly, it is obviously applicable to the display panel of Cho in order to support the flexible substrate in the bending region BA.
Thus, as taught by Choi, it would have been obvious to one having skill in the art at the time the invention was made to employ a first buffer layer, wherein the third buffer layer and the first buffer layer are of an integral structure; the first buffer layer is on a target surface, which is away from the 
Choi discloses that the first buffer layer 525 and the third buffer layer 525 may include an acrylic resin, an epoxy resin, a fluoro-resin, a Teflon resin, and/or the like (paragraph 59). However, Cho as modified in view of Choi does not suggest that the first buffer layer and the third buffer layer are both made of foam.
As shown in Fig. 4, Lee discloses a flexible display 100 comprising a flexible substrate 106 (base layer), wherein an adhesive layer 118 (as third buffer layer) is provided on the surface of the support member 116 to secure the support member 116 in the flexible display 100, wherein the adhesive layer 118 may include a polyolefin foam in order to serve as a cushion layer for the parts bonded to the adhesive layer 118 (paragraph 78). Lee also discloses that the adhesive layer 118 (as first buffer layer) may be provided between the surface of the rounded end portion of the support member 116 and the inner surface of the flexible substrate 106 (paragraph 79).
Accordingly, it is obviously applicable to the liquid crystal display device of Cho in order to realize the same advantage.
Thus, as taught by Lee, it would have been obvious to one having skill in the art at the time the invention was made to further employ the first buffer layer and the third buffer layer both made of foam in order to serve as a cushion layer for the parts bonded to the first buffer layer and the third buffer layer.
Re claim 3: The liquid crystal display substrate according to claim 1, wherein an extending direction of the through hole HL is perpendicular to a surface, which is in contact with the bottom of the through hole, of the flexible substrate 110 as shown in Fig. 7 of Cho.
Re claim 4: The liquid crystal display substrate according to claim 1, wherein a cross section of the through hole HL is of a circle shape, a diamond shape, or a strip shape, and a direction of the cross section crosses the extending direction of the through hole HL as shown in Figs. 6 and 8-12 of Cho.
Re claim 5: The liquid crystal display substrate according to claim 1:
As shown in Fig. 2, Choi discloses a first buffer layer 525 (in bending region BA) (paragraphs 56-59), wherein the first buffer layer 525 is on a target surface of a side, which is away from the conductive layer 205, of the flexible substrate 110, and covers a portion, which is in the bending region BA, of the target surface, and the flexible substrate 110 is bent in a bending region BA. 
Re Claim 6: The liquid crystal display substrate according to claim 5, wherein a cross section of a contact surface of the first buffer layer 525 and the flexible substrate 110 in the bending region BA is of an arc shape in a direction perpendicular to the contact surface as shown in Fig. 2 of Choi.
Re Claim 7: The liquid crystal display substrate according to claim 5, as shown in Figs. 2 and 3 of Cho, further comprising:
a supporting structure 420, wherein the supporting structure is on the target surface, and an orthographic projection of the supporting structure on the flexible substrate 110 in a first direction D3 covers an orthographic projection of the plurality of pixel units PX (in DR region) on the flexible substrate 110 in the first direction D3.
With the modification, it is obvious that the first buffer layer covers a surface, which faces the bending region BR, of the supporting structure 420.
Re Claim 8: The liquid crystal display substrate according to claim 7, wherein the supporting structure 420 comprises the first base substrate 421 as shown in Fig. 3 of Cho.
Re Claim 11: The liquid crystal display substrate according to claim 10:
Cho discloses that the conductive layer is formed of metal (paragraph 55) and the second buffer layer 130 is formed of an organic or inorganic material to help reducing the bending stress applied to the 
Re Claim 12: The liquid crystal display substrate according to claim 11, wherein Cho discloses that the second buffer layer 130 may include organic materials (paragraph 80). Accordingly, it is obvious that the organic materials can be ultraviolet curing adhesive, acrylic or epoxy resin.
Further, as shown in Fig.2, Choi also discloses that the second buffer layer 320 may include a photo-curable resin to reduce or minimize the force applied to the conductive layer in the bending region (paragraph 64).
Re claim 14: The liquid crystal display substrate according to claim 1, further comprising: a supporting structure 420 (421, 422), wherein a first side of the supporting structure 421 is fixedly connected with a target surface of the flexible substrate 110 in the display region DR, a second side of the supporting structure 422 is fixedly connected with a first side of the third buffer layer 412, and a second side of the third buffer layer 412 is fixedly connected with a target surface of the flexible substrate 110 in the soldering region DR (Cho, Figs. 2 and 3);
wherein an orthographic projection of the supporting structure 421 on the flexible substrate 110 along a first direction D3 covers an orthographic projection of the plurality of pixel units PX on the flexible substrate 110 along the first direction D3, the second side of the supporting structure 422 is opposite to the first side of the supporting structure 421, the second side of the third buffer layer 412 is opposite to the first side of the third buffer layer 412, and the target surface is, which is away from the conductive layer 180, of the flexible substrate 110 (Cho, Fig. 5A).
Claims 19 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Cho (US 2018/0247992) in view of Choi et al. (Choi, US 2018/0083210) and Lee et al. (Lee, US 2016/0181345) as applied to claim 18 above, and further in view of Zha et al. (Zha, US 2019/0302529).
Re Claim 19: The liquid crystal display device according to claim 18:
As shown in Fig. 1, Cho discloses a plurality of pixel units PX of the liquid crystal display substrate, wherein the plurality of pixel units PX is formed on a surface of the flexible substrate 110 in the display region DR, and the driving circuit 300 is formed on a surface of the flexible substrate 110 in the soldering region NR.
However, Cho does not disclose that the liquid crystal display device further comprises a middle frame and a backlight source, wherein the backlight source and the middle frame are in a gap formed by the flexible substrate in a soldering region and the flexible substrate in a display region, and the middle frame is on a side, away from the plurality of pixel units, of the backlight, and the liquid crystal cells and the backlight source are fixedly connected with the middle frame.
As shown in Figs. 3 and 4, Zha discloses a LCD display device comprising a substrate 11 (flexible substrate) and a backlight source C, wherein the backlight source C and the substrate 11 are in a gap formed by the flexible substrate 32 and the LC cells 30, and the substrate 11 is on a side, away from the plurality of pixel units, of the backlight C.
Zha discloses that the thickness of the backlight source C may be about 1 mm, and the flexible substrate 32 may be bent and fixed to the substrate 11, and the liquid crystal cells 30 and the backlight source C are fixedly connected with the substrate 11 (paragraph 35).
Accordingly, the substrate 11 is considered as a middle frame which is used to fix the liquid crystal cells and the backlight source together.
Thus, as taught by Zha, it would have been obvious to one having ordinary skill in the art at the time the invention was made to further employ a middle frame and a backlight source, wherein the backlight source and the middle frame are in a gap formed by the flexible substrate in a soldering region and the flexible substrate in a display region, and the middle frame is on a side, away from the plurality of pixel units, of the backlight, and the liquid crystal cells and the backlight source are fixedly connected 
Re Claim 20: The liquid crystal display device according to claim 19:
As shown in Fig. 5A of Cho, the conductive layer 180 is outside a bending region BE of the flexible substrate 110.
Further, as shown in Figs. 3 and 4 of Zha, the middle frame 11 comprises a first buffer layer (bent portion B), the first buffer layer is on a target surface of a side, which is away from the conductive layer, of the flexible substrate 32 and covers a portion of the target surface (lower bent corner) in a bending region, the flexible substrate 32 is bent in the bending region; and
wherein the middle frame 11 and the first buffer layer B in the liquid crystal display substrate are of an integral structure.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to THOI V DUONG whose telephone number is (571)272-2292.  The examiner can normally be reached on Monday – Friday from 9:00 AM – 5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ed Glick, can be reached on 571-272-2490.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/THOI V DUONG/Primary Examiner, Art Unit 2871                                                                                                                                                                                                        
August 12, 2021